1

2

3

4

5
                                UNITED STATES DISTRICT COURT
6
                                       DISTRICT OF NEVADA
7
                                                  ***
8

9    SHAYLON SMITH,                                      Case No. 3:17-cv-00579-MMD-CBC

10                                      Petitioner,                   ORDER
            v.
11
     WARDEN BAKER, et al.,
12
                                    Respondents.
13

14          This habeas matter under 28 U.S.C. § 2254 comes before the Court on counsel

15   Mary Lou Wilson’s motion to withdraw (ECF No. 25). For good cause shown, the motion

16   to withdraw will be granted.

17          It is therefore ordered that counsel’s motion to withdraw (ECF No. 25) is granted,

18   and Ms. Wilson is terminated as counsel of record for Petitioner.

19          The Clerk of Court will forward a copy of this order to the CJA Coordinator to secure

20   a replacement panel attorney to represent Petitioner. When replacement counsel is

21   secured, the coordinator will forward counsel’s name and contact information to the staff

22   attorney assigned to this case to draft a formal appointment order.

23          The Clerk further will send a hard copy of this order to Petitioner in proper person

24   at his institutional address and reflect that additional transmittal either in the notice of

25   electronic filing and/or the docket entry for this order.

26          DATED THIS 15th day of February 2019.

27

28                                                      MIRANDA M. DU
                                                        UNITED STATES DISTRICT JUDGE
